     18-13968-lgb               Doc 519            Filed 04/19/21 Entered 04/19/21 15:29:17   Main Document
                                                               Pg 1 of 45




LaMonica Herbst & Maniscalco, LLP
Attorneys for the Debtor
3305 Jerusalem Avenue
Wantagh, New York 11793
516.826.6500
Adam P. Wofse, Esq.
Gary F. Herbst, Esq.



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X

In re:
                                                                 Chapter 11
DURR MECHANICAL CONSTRUCTION, INC.
                                                                 Case No. 18-13968-LGB
                             Debtor.
-------------------------------------------------------------X


                   CHAPTER 11 DEBTOR’S
         SECONDPROPOSED THIRD AMENDED DISCLOSURE
                       STATEMENT


                          LAMONICA HERBST & MANISCALCO, LLP
                              Attorneys for the Chapter 11 Debtor

                                         By: Adam P. Wofse, Esq.
                                             Gary F. Herbst, Esq.

                                    3305 Jerusalem Avenue, Suite 201
                                       Wantagh, New York 11793
                                             (516) 826-6500
  18-13968-lgb     Doc 519    Filed 04/19/21 Entered 04/19/21 15:29:17   Main Document
                                          Pg 2 of 45




  THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
  ACCEPTANCE OR REJECTION MAY NOT BE SOLICITED UNTIL A DISCLOSURE
    STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THIS
 DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT
             YET BEEN APPROVED BY THE BANKRUPTCY COURT.

THIS DISCLOSURE STATEMENT IS THE ONLY DOCUMENT AUTHORIZED BY THE
BANKRUPTCY COURT TO BE USED IN CONNECTION WITH THE SOLICITATION OF
VOTES TO ACCEPT OR REJECT THE DEBTOR’S PLAN OF REORGANIZATION (THE
     “PLAN”) PROPOSED BY THE DEBTOR. NO OTHER REPRESENTATIONS
 CONCERNING THE DEBTOR, THE VALUE OF ITS ASSETS OR BENEFITS OFFERED
               UNDER THE PLAN HAVE BEEN AUTHORIZED.

     THE APPROVAL OF THE DISCLOSURE STATEMENT MEANS THAT THE
    BANKRUPTCY COURT HAS FOUND THAT THE DISCLOSURE STATEMENT
CONTAINS ADEQUATE INFORMATION TO PERMIT CREDITORS OF THE DEBTOR TO
  MAKE A REASONABLY INFORMED DECISION IN EXERCISING THEIR RIGHT TO
 VOTE UPON THE PLAN. [BANKRUPTCY COURT APPROVAL OF THIS DISCLOSURE
 STATEMENT DOES NOT CONSTITUTE A RECOMMENDATION ON THE MERITS OF
  THE PLAN.] A COPY OF THE PLAN IS ANNEXED HERETO AS EXHIBIT “1” AND
                          DESCRIBED HEREIN.

     ANY REPRESENTATIONS OR INDUCEMENTS MADE TO OBTAIN YOUR
    ACCEPTANCE WHICH ARE OTHER THAN, OR INCONSISTENT WITH, THE
 INFORMATION CONTAINED HEREIN SHOULD NOT BE RELIED UPON BY YOU IN
      ARRIVING AT YOUR DECISION WHETHER TO APPROVE THE PLAN.

THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY
  THE SECURITIES AND EXCHANGE COMMISSION; NOR HAS THE COMMISSION
PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED
    HEREIN. THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL
   INFORMATION CONTAINED IN THE DISCLOSURE STATEMENT EXCEPT AS
   EXPRESSLY INDICATED HEREIN. THIS DOCUMENT WAS COMPILED FROM
    INFORMATION OBTAINED BY THE DEBTOR AND FROM OTHER SOURCES
  BELIEVED TO BE ACCURATE TO THE BEST OF THE DEBTOR’S KNOWLEDGE,
                       INFORMATION AND BELIEF.

THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN. ALL
 CREDITORS AND OTHER INTERESTED PARTIES ARE ENCOURAGED TO REVIEW
     THE FULL TEXT OF THE PLAN AND TO READ CAREFULLY THE ENTIRE
  DISCLOSURE STATEMENT, INCLUDING ALL EXHIBITS, BEFORE DECIDING TO
              VOTE EITHER TO ACCEPT OR REJECT THE PLAN.
      18-13968-lgb                      Doc 519                Filed 04/19/21 Entered 04/19/21 15:29:17                                          Main Document
                                                                           Pg 3 of 45




                                                   TABLE OF CONTENTS

                                                                                                                                       Page


I INTRODUCTION ....................................................................................................................... 1
   A. Background ......................................................................................................................... 1
   B. The Plan Confirmation Process .......................................................................................... 2

II SUMMARY OF PLAN.............................................................................................................. 3
   Source of Information ................................................................................................................. 3

III HISTORY OF THE CHAPTER 11 CASE ............................................................................... 3
   A. The Debtor’s Business Operations...................................................................................... 3
   E. Retention of Professionals ................................................................................................ 14
   F. Claims Bar Date ................................................................................................................ 15

IV THE PLAN OF LIQUIDATION ............................................................................................ 16
  A. Explanation of Chapter 11 ................................................................................................ 16
  B. Claims ............................................................................................................................... 17
  C. Classes Of Claims or Interests .......................................................................................... 17
  D. Treatment of Allowed Claims ........................................................................................... 22

V IMPLEMENTATION OF THE PLAN..................................................................................... 28

VI FEASIBILITY ........................................................................................................................ 30

VII CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE
     EFFECTIVE DATE ............................................................................................................. 30

VIII VOTING .............................................................................................................................. 31

IX REQUIREMENT FOR CONFIRMATION OF THE PLAN ................................................. 31
  A. Confirmation Hearing ....................................................................................................... 31
  B. Objections to Confirmation............................................................................................... 31
  C. Consensual Acceptance of the Plan .................................................................................. 32
  D. Confirmation of Plan......................................................................................................... 32
  E. Cramdown ......................................................................................................................... 33

X EFFECT OF CONFIRMATION; INJUNCTION.................................................................... 33
  A. Effect of Confirmation ...................................................................................................... 33

XI ALTERNATIVES TO THE PLAN AND OTHER CONSIDERATIONS ............................ 35
  A. Alternatives to the Plan ..................................................................................................... 35
  B. Best Interests of Unsecured Creditors............................................................................... 37
  C. Liquidation Analysis ......................................................................................................... 38

XII RECOMMENDATION OF THE DEBTOR ......................................................................... 39

                                                                      i
      18-13968-lgb                   Doc 519               Filed 04/19/21 Entered 04/19/21 15:29:17                                      Main Document
                                                                       Pg 4 of 45




XIII ADDITIONAL INFORMATION ........................................................................................ 39

XIV TAX CONSEQUENCES..................................................................................................... 39

XV CONCLUSION ..................................................................................................................... 40




                                                                  ii
     18-13968-lgb          Doc 519        Filed 04/19/21 Entered 04/19/21 15:29:17                 Main Document
                                                      Pg 5 of 45




                                               I

                                      INTRODUCTION

A.      Background

        Durr Mechanical Construction, Inc., the debtor (the “Debtor”), submits this proposed

SecondThird Amended Disclosure Statement (the “Disclosure Statement”) pursuant to § 1125 of

Title 11 of the United States Code (the “Bankruptcy Code”), to the creditors of the Debtor (the

“Creditors”) in connection with the: (i) the Debtor’s SecondThird Amended Plan of Liquidation

dated March 11,April ___, 2021 (the “Plan”), proposed and filed by the Debtor with the United

States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”); and (ii)

hearing on confirmation of the Plan to be scheduled by further notice and/or Order of the

Bankruptcy Court. Unless otherwise defined herein, all capitalized terms contained herein

will have the meanings ascribed to them in the Plan.

        Attached as Exhibits to and accompanying this Disclosure Statement are copies of the

following:

                                      Exhibit 1 – The Plan
     Exhibit 2 – Court approved disbursements relating to Enexio Arbitration Award proceeds
                                 Exhibit 3 – Budget/Projections
                                  Exhibit 4 – Professional Fees
                                Exhibit 5 – Liquidation Analysis
                            Exhibit 6 – Liquidating Trust Agreement

        BALLOTS ARE BEING PROVIDED TO HOLDERS OF ALLOWED PRIORITY TAX

CLAIMS AND CLAIMS IN CLASSES 2, 3 and 4 BECAUSE CLASSES OF IMPAIRED

CLAIMS ARE PERMITTED TO VOTE ON THE PLAN, WHEREAS CLASSES THAT ARE

UNIMPAIRED ARE NOT ENTITLED TO VOTE AND ARE PRESUMED TO HAVE

ACCEPTED THE PLAN. CLASS 5 (INTERESTS OF THE DEBTOR) IS DEEMED TO HAVE

REJECTED THE PLAN.
     18-13968-lgb           Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                 Main Document
                                                        Pg 6 of 45




B.     The Plan Confirmation Process

       The Bankruptcy Court approved this Disclosure Statement as containing adequate

information to permit creditors of the Debtor to make a reasonably informed decision in exercising

their right to vote upon the Plan. Approval of this Disclosure Statement does not, however,

constitute a determination by the Bankruptcy Court as to the fairness or merits of the Plan. Each

Creditor should read this Disclosure Statement and the Plan in their entirety.

       Pursuant to various provisions of the Bankruptcy Code, only classes of claims that are

“impaired” under the terms and provisions of a plan are entitled to vote to accept or reject such

plan. Accordingly, pursuant to the Debtor’s Plan, Priority Tax Claims and Classes of Claims 2, 3

and 4 are entitled to vote. Class 5 (interests of the Debtor) is deemed to have rejected the Plan.

       In accordance with § 1128 of the Bankruptcy Code, the Bankruptcy Court shall schedule

pursuant to separate notice or Order a hearing to consider confirmation of the Plan (the

“Confirmation Hearing”), in the Courtroom of the Honorable Lisa G. Beckerman, United States

Bankruptcy Judge, at the United States Bankruptcy Court, Courtroom 601, One Bowling Green,

New York, New York 10004-14081. Objections, if any, to confirmation of the Plan shall be served

and electronically filed with the Bankruptcy Court in accordance with such further notice from

and/or Order of the Bankruptcy Court. The Confirmation Hearing may be adjourned from time to

time by the Bankruptcy Court without further notice except for the announcement of the adjourned

hearing date made at the Confirmation Hearing or at any subsequent adjourned date.




                                                 2
     18-13968-lgb          Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                  Main Document
                                                        Pg 7 of 45




                                                II

                                    SUMMARY OF PLAN

       The classification and treatment of Claims under the Plan are set forth in Article IV below.

The Plan is a liquidating plan. The Plan provides for payments on Allowed Claims in accordance

with the priorities for claims as set forth under the Bankruptcy Code.

Source of Information

       The information contained in this Disclosure Statement was prepared by the management

of the Debtor, based upon the Debtor’s books and records, the Debtor’s bankruptcy petition and

schedules, and preliminary review of all proofs of claim timely filed with the Bankruptcy Court.

The estimates of Claims set forth herein may vary from the final amount of Claims allowed by the

Bankruptcy Court, however, the Debtor believes that the numbers and dollar amounts reflected

herein are reasonably accurate according to currently filed claims and scheduled debts of creditors

that have not filed a proof of claim. While every effort has been made to ensure the accuracy of

all such information, the information presented herein is unaudited and has not been examined,

reviewed, or compiled by an independent public accountant.

                                                III

                          HISTORY OF THE CHAPTER 11 CASE

A.     The Debtor’s Business Operations

       The Debtor is a New York corporation founded in 1985 as a small family-owned

mechanical construction business by Robert Durr, Sr. Since Robert Durr, Sr.’s retirement in 2012,

the Debtor has been run by Kenneth A. Durr and Robert Durr, Jr. The Debtor’s ownership structure

consists of 1000 shares of stock, broken down as follows: (a) 900 shares of non-voting stock which

is distributed among: (i) Robert Durr, Jr. who owns 423 shares; (ii) Kenneth A. Durr who owns


                                                3
     18-13968-lgb          Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                  Main Document
                                                       Pg 8 of 45




423 shares and (iii) Frank Heidinger who owns 54 shares; and (b) 100 shares of voting stock which

is distributed among: (i) Robert Durr, Jr. who owns 45 shares; (ii) Kenneth A. Durr who owns 45

shares and (iii) Robert Durr, Sr. who owns 10 shares.

       The Debtor was a leader and innovator in the mechanical construction industry. Its work

involved installation, rigging, setting, assembly, alignment and grouting of assorted process and

power equipment including electric or steam driven compressors, ACC’s, HRSG’s, turbines,

pumps, heat exchangers, boilers, tanks, heaters and packaged HVAC systems. The Debtor’s work

scope also included the installation and testing of instruments, controls and apparatus associated

with power and process systems. It distinguished itself with an in-house quality assurance program

and capabilities that have been demonstrated and approved by both the American Society of

Mechanical Engineers (ASME) and the National Board of Boiler and Pressure Vessel Inspectors.

The Debtor had been issued “U”, “R”, “NB” and “S” stamps indicating the Debtor’s authorization

to perform repair, manufacture and assemble boiler and pressure vessels.

       Throughout 2018, the Debtor worked on over fifty small to large size projects which

resulted in revenues in excess of twenty million dollars. During 2016, The Debtor’s total sales

exceeded $54,600,000 and during 2017, the Debtor’s gross sales exceeded $197,860,000. In its

thirty-two (32) year history in the mechanical construction business, the Debtor generated gross

sales which exceeded $1,392,000,000, which has resulted in gross profits of over $130,787,000.

B.     Events Leading to the Chapter 11 Filing

       The Debtor can trace the source of its pre-petition financial difficulties to the following

circumstances, which stemmed from three (3) particular projects.

       The Debtor, being a leader in the mechanical industry, serviced many large-scale projects.

The Debtor experienced severe cash flow issues primarily as a result of the refusals of the two

                                                4
    18-13968-lgb            Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                   Main Document
                                                        Pg 9 of 45




owners and one equipment manufacturer of three projects to timely pay amounts due and owing

to the Debtor in connection with those projects. Specifically, the equipment manufacturer and

owners who failed to pay pre-petition are (a) Enexio US LLC (“Enexio”), (b) PSEG Fossil, LLC

(“PSEG”), and (c) the New York City Department of Environmental Protection (“NYC-DEP”)

(collectively, Enexio, PSEG and NYC-DEP, the “Obligors”). As of the Filing Date, the aggregate

sum due to the Debtor from these projects (and affirmative claims for damages as further set forth

below) exceeded $122 million. As of the Filing Date, the Enexio and PSEG projects were

completed and the NYC-DEP project was substantially complete with primarily punch list work

remaining.

       Pre-petition, the Debtor’s cash flow problems negatively affected its operations because

certain subcontractors, vendors and/or creditors (a) filed liens against projects, (b) filed claims

against payment bonds, and/or (c) commenced litigation against the Debtor for nonpayment, all of

which further exacerbated the Debtor’s distressed financial situation. In November 2018, the

Debtor, without sufficient cash flow (and without surety authorization to complete bonded projects

or the ability to secure bonds for additional projects), began to wind down all projects, which

included the completion, termination and/or transfer of some projects, and the Debtor stopped

soliciting new work.

       On December 7, 2018 (the “Filing Date”), the Debtor was ultimately compelled to file its

Chapter 11 petition in order to (a) afford itself of the protections under the Bankruptcy Code and

grant the Debtor a breathing spell from a multitude of adverse creditor actions, and (b) protect the

extremely valuable affirmative litigation claims (the Original Affirmative Claims, as defined

below), which the Debtor held against the multiple Obligors, as set forth more fully below.



                                                 5
       18-13968-lgb                 Doc 519            Filed 04/19/21 Entered 04/19/21 15:29:17                        Main Document
                                                                   Pg 10 of 45




C.         Operations as a Debtor in Possession

            Since the Chapter 11 filing, the Debtor stabilized its business, continued its wind down

efforts, closed out and finished jobs, discontinued and transferred other jobs, and continued the

prosecution of the extremely valuable Original Affirmative Claims. Early in the Chapter 11 case,

the Debtor and Zurich 1 negotiated and entered a DIP loan agreement, which was approved by the

Bankruptcy Court, in the amount of $750,000.00 2, in order to provide critical funds necessary for

the Debtor’s continued operations and prosecution of the valuable Original Affirmative Claims.

           The Debtor’s assets, separate and apart from the Affirmative Claims, are nominal. The

Debtor recently sold all of its remaining vehicles, furniture, and equipment 3. The Debtor presently

has a total of approximately $260,000 (reasonably collectable) in accounts receivable due from

various project owners and general contractors. 4

           Presently, the Debtor has six part-time employees concentrating in litigation support.

           The Debtor recently operated its business from its one remaining rented location in

Tannersville, Pennsylvania. 5 In December 2020, the Debtor vacated the premises, and all business




1
  As defined in the Plan, “Zurich” means Zurich American Insurance Company and its subsidiaries and affiliates,
including but not limited to, Fidelity and Deposit Company of Maryland.
2
  Pursuant to the Second Stipulation and Order Amending and Modifying Cash Collateral Stipulation and Final
Order, Zurich has been repaid the sum of $554,269.27 (representing $500,000 of principal, plus interest and legal
fees).
3
    The Debtor still possesses its computers (of insignificant market value) needed for litigation support.
4
 Setoff and/or defenses may be asserted against such claims; these receivables are in addition to the remaining
Affirmative Claims in excess of $95.5 million set forth and discussed more fully herein.
5
 Prior to and for a short period following the Filing Date, the Debtor operated from three locations: 80 8th Avenue,
New York, New York was the Debtor’s principal office, with shop and storage facilities in Westbury, New York,
and Tannersville, Pennsylvania.
                                                             6
     18-13968-lgb              Doc 519      Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                        Pg 11 of 45




and litigation documents are now stored at a storage facility (and certain litigation documents are

also electronically stored).

       It was by virtue of this Chapter 11 proceeding and the Debtor’s implemented strategy that

the considerably valuable (a) Enexio arbitration award (one of the Original Affirmative Claims),

in excess of $10.9 million, was able to be realized, and (b) remaining Affirmative Claims could

continue to be pursued, for the maximum benefit to the Debtor’s estate and creditors, as explained

more fully below.

D.     The Debtor’s Original Affirmative Claims and Pending Affirmative Claims

       As stated above, as of the Filing Date, the Debtor possessed multiple, extremely valuable

affirmative claims (the “Original Affirmative Claims”) against the aforementioned Obligors. As

indicated above, the aggregate total of the Original Affirmative Claims exceeded $122 million.

       (1) Enexio

       On or about November 14, 2017, the Debtor filed a demand for arbitration against Enexio

with the American Arbitration Association, Case No. 01-17-0006-9347, seeking to recover sums

totaling $15,230,333.85 arising out of a project for construction of the air cooled condensers at the

CPV Towantic Energy Center, a 785 megawatt natural gas-fueled combined-cycle electric

generating facility in Oxford, Connecticut (the “Arbitration”). Schiff Hardin LLP and Shipman &

Goodwin LLP represented the Debtor in this action and related proceedings.

       The Arbitration case against Enexio concluded, and an award (the “Arbitration Award”) in

favor of the Debtor was issued by the arbitration panel on April 24, 2019, in the total amount of

$9,590,433.15, plus certain applicable interest and costs. The Enexio Arbitration Award funds

were received by the Debtor, on or about June 18, 2019, in the total sum of $10,902,434.21. As

set forth in prior pleadings and proceedings held in this case, the receipt of the Arbitration Award

                                                 7
     18-13968-lgb               Doc 519            Filed 04/19/21 Entered 04/19/21 15:29:17                          Main Document
                                                               Pg 12 of 45




would provide, and has provided, the Debtor with indispensable additional financial support, and

allowed for payment of certain secured claims and other debts (including contingency fees to

special counsel and other interim fees to Debtor’s professionals). Thereafter, the approximate sum

of $2.1 million remained available and was utilized for the Debtor’s continued operations and

judicious prosecution of the remaining Affirmative Claims, which presently seek recoveries for

damages exceeding the approximate aggregate sum of $95.5 million 6. See Exhibit 2 7, which

reflects the Arbitration Award and the Court approved expenditure of funds and reserve available,

at the time, which was utilized for the Debtor’s continued operations to date.

        (2) PSEG

        In relation to one of the Debtor’s prepetition large-scale projects, prior to the Filing Date,

on or about June 15, 2018 the Debtor filed a complaint against PSEG, captioned Durr Mechanical

Construction, Inc. v. PSEG Fossil, LLC, Civil action number 18-CV-10675 (KM) (CW), in the

United States District Court for the District of New Jersey, seeking to recover the aggregate amount

of approximately $93,218,512.35 (the “PSEG Litigation”). Peckar & Abramson, P.C. represents

the Debtor in this action concerning this Affirmative Claim.

        Originally, the Debtor’s claims asserted in the PSEG Litigation relate to Debtor’s work, as

a mechanical piping contractor, for the construction of the new Sewaren 7 Combined Cycle Power

Plant in Woodbridge, New Jersey, built for the Defendant, PSEG Fossil, LLC (PSEG). Note that




6
 The aggregate damages sought by the Debtor regarding the Affirmative Claims originally exceeded $122 million;
however, as a result of the court’s decision regarding the PSEG motion to dismiss, the aggregate damages sought in
connection with the Affirmative Claims now exceed $95.5 million. See discussion regarding PSEG Affirmative
Claim litigation in subparagraph (2) herein.
7
 The Debtor was authorized to use cash collateral pursuant to and in accordance with the Second Stipulation and
Order Amending and Modifying Cash Collateral Stipulation and Final Order Pursuant to 11 U.S.C. §§ 361 and 363
dated August 27, 2019 [Docket No. 296].
                                                        8
    18-13968-lgb            Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                         Pg 13 of 45




some of the pre-assembly construction work for the Sewaren 7 plant (especially for the Heat

Recovery Steam Generator (HRSG) and the Air Cooled Condenser (ACC)) took place off site at

Coeymans in upstate New York. In connection with the PSEG Litigation, the Debtor asserted

against PSEG claims for breach of contract, quantum meruit, misrepresentation, breach of the

covenant of good faith and fair dealing, bad faith, interference with contract, and interference with

prospective business advantage totaling over $93 million.

       Shortly after the commencement of the suit, the action was suspended while the parties

engaged in mediation proceedings. Mediation was unsuccessful and concluded in December 2019.

Following mediation, the litigation resumed, with PSEG moving to dismiss certain causes of

action, to which the Debtor filed opposition. On January 29, 2021, the Court issued a decision

favorable to the Debtor by dismissing only two causes of action, while keeping the remaining

causes of action in the litigation. The effect of the motion to dismiss reduced the Debtor’s damages

claim from $93 million to $68 million, plus interest. The Court also issued an order directing the

parties to produce discovery documents on a rolling basis.

       By virtue of the Bankruptcy Court’s bar date Order dated and entered February 25, 2019

(the “Bar Date Order”)[Docket No. 162], which established April 15, 2019 (the “Bar Date”), as

the date by which any asserted creditor of the Debtor’s estate was required to file its proof of claim

with the Bankruptcy Court, the failure to so file such a claim barred any such asserted creditor

from voting on the Chapter 11 Plan and receiving any distribution in this bankruptcy case.

       Accordingly, PSEG, by having failed to file a proof of claim in this case, is no longer

entitled to receive a distribution from the Debtor or, the Debtor’s estate, or the Liquidating Trust,

on account of any counterclaim, which may have existed as of the Filing Date. However, pursuant



                                                  9
       18-13968-lgb              Doc 519           Filed 04/19/21 Entered 04/19/21 15:29:17                          Main Document
                                                               Pg 14 of 45




to applicable law and/or the Lift Stay Order 8, PSEG may be entitled to assert affirmative defenses,

including setoff. 9 The Debtor asserts that, to the extent PSEG does and/or can assert a setoff

defense, such defense is unsupported and without merit.

           The Debtor anticipates affirmatively recovering on this Affirmative Claim against PSEG

via the continued litigation. The Debtor anticipates a likely affirmative recovery on this

Affirmative Claim against PSEG through either settlement prior to trial or through a trial before

the U.S. District Court of the District of New Jersey. The trial, if necessary, should occur within

the next 1½ to 2 years depending upon, among other things, the following: (a) the court’s calendar

and its current backlog of cases due to the pandemic; (b) discovery continuing on its current course;

(c) additional required motion practice; (d) the cooperation of all relevant witnesses, and (e) the

availability of relevant documents. Damages sought by the Debtor from PSEG, for the benefit of

the Debtor’s estate and creditors, exceed $68 million, plus interest (which continues to accrue).

           (3) NYC-DEP

           In relation to another one of the Debtor’s prepetition large-scale projects, prior to the Filing

Date, the Debtor has pursued a recovery on certain affirmative claims against the City of New

York (the “City”), acting by and through the New York City Department of Environmental

Protection (“DEP”), arising out of Contract CRO-312 for the project known as the Croton Water

Treatment Plant located at Van Cortlandt Park, Bronx, New York (the “DEP Project”). Cullen

and Dykman LLP represents the Debtor in connection with this Affirmative Claim. Since the




8
    Order Granting Motion to Modify the Automatic Stay dated January 3, 2019 [Docket No. 73].
9
  By this Disclosure Statement, the Debtor is not seeking a determination by this Court as to whether PSEG has the
right to assert setoff.
                                                        10
    18-13968-lgb            Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                   Main Document
                                                         Pg 15 of 45




Filing Date, the Debtor has engaged in extensive discovery with DEP regarding the City’s alleged

defenses to the Debtor’s claims, and recently, on September 3, 2020, filed an adversary proceeding

against the City to recover on this Affirmative Claim. Subsequently, the City filed a motion to

dismiss certain causes of action of the complaint and/or seeking to have certain causes of action

resolved in a forum other than the Bankruptcy Court, and the Debtor filed opposition to the motion.

The preliminary hearing on the motion was held on December 23, 2020, with further briefing

ordered by the Court on limited issues raised on the record of the hearing and a subsequent hearing

to be held on March 17, 2021regarding the arbitrability of certain claims and a subsequent hearing

was held on March 17, 2021. While a decision on the City’s motion to compel arbitration of

certain of the claims asserted in the complaint relating to substantial completion of the DEP Project

is pending before the Court, the parties continue to engage in an informal exchange of information

pertaining to the Affirmative Claim. The Debtor anticipates that any potential settlement of the

Affirmative Claim may be attainable within the next 6-9 months, whereas a trial in any forum

would require at least a year prior to resolution, subject to the court calendar.

       Specifically, the Debtor asserts claims against DEP relating to the Debtor’s work, as the

“H” prime contractor, to procure, install, and startup a complete HVAC system for the water

treatment facility owned and operated by the DEP.

       As a consequence of impacts to the Debtor’s work on the DEP Project due to

uncontemplated events beyond its control, the Debtor incurred a damages claim against DEP on

account of delays and disruption to the DEP Project, in the amount of not less than approximately

$25 million, inclusive of statutory interest which continues to accrue, and also sought to recover




                                                 11
     18-13968-lgb               Doc 519           Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                              Pg 16 of 45




approximately $2.5 million in unpaid contract balances due and owing to the Debtor from DEP. 10

This claim continues to accrue due to DEP’s improper refusal to issue a certificate of “substantial

completion” of the Debtor’s work under the contract where the declaration of substantial

completion was made to the state and federal government as of December 9, 2013, the plant has

been in operation since May 2015, and was approved as complete by the New York State

Department of Health, effective June 10, 2016.

        (4) IK

        On June 4, 2014, the Debtor entered into a general contract with Covanta Essex Company

to provide construction management and other services relating to the Essex Baghouse Project (the

“Baghouse Project”). In connection with the Baghouse Project, on August 13, 2014, the Debtor

entered into a subcontract (the “IK Subcontract”) with IK for IK to perform all steel fabrication

and erection for the Baghouse Project. Due to IK’s various breaches under the terms of the IK

Subcontract, on February 18, 2016 the Debtor sent IK a three-day notice stating that if the various

breaches under the IK Subcontract were not cured, the Debtor would take corrective action,

including terminating the IK Subcontract. When IK failed to cure, on March 2, 2016, the Debtor

sent a letter officially terminating the IK Subcontract. Subsequently, the Debtor took corrective

action to complete the work required under the IK Subcontract, which resulted in actual costs to

the Debtor of $1,305,614 (constituting damages owed by IK to the Debtor).

        On May 1, 2016, and following the termination of the Subcontract, IK filed a bond claim




10
   Subsequent to the filing of the suit, NYC-DEP paid the Debtor approximately $1,500,000 on account of the
unpaid contract balances.
                                                       12
        18-13968-lgb                 Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                     Main Document
                                                                     Pg 17 of 45




against the payment bond 11 issued by Zurich 12 in connection with the Baghouse Project asserting

unpaid amounts allegedly owed by the Debtor to IK for retainage of $489,729.00, change orders

of $395,364.80, and an amount to be calculated for contract payments, which after an inquiry from

Zurich, IK provided a breakdown of its claim which totaled $1,249,687.35. On February 20, 2017,

IK filed an amended bond claim, which revised and increased IK’s total claim against the bond

(for monies allegedly owed by the Debtor to IK) to $1,924,128.00 (“Amended Bond Claim”). On

March 7, 2019, IK filed a proof of claim in this case against the Debtor in the sum of $1,924,128.00

(the “IK Proof of Claim).

            On July 2, 2019, the Debtor commenced an adversary proceeding against IK (“IK

Adversary Proceeding”) which, among other things, (a) sought money damages against IK on the

Debtor’s Affirmative Claim in excess of $1.3 million relating to the breach of the Subcontract and

(b) objected to the IK Proof of Claim. In its answer to the complaint in the IK Adversary

Proceeding, IK asserted a counterclaim against the Debtor in the amount of $1,924,128.00. The

parties are presently engaged in discovery in the IK Adversary Proceeding. In June 2020, the

Court directed that the parties engage in mediation, which concluded without resolution in July

2020. The case is expected to go to trial in the second quarter of 2021.




11
   In accordance with an indemnity agreement between the Debtor and Zurich, the Debtor is obligated to indemnify
Zurich for all losses under the bond, and such indemnification claim held by Zurich against the Debtor is a secured
claim by virtue of the applicable security agreement and UCC-1 filing.


12
     As defined in the Plan, Zurich includes its affiliate Fidelity.

                                                              13
     18-13968-lgb               Doc 519            Filed 04/19/21 Entered 04/19/21 15:29:17                          Main Document
                                                               Pg 18 of 45




        Greenbaum Rowe Smith Davis LLP represents the Debtor (and Zurich) 13 in connection

with the IK Adversary Proceeding.

                                           ___________________



        In sum, regarding the Affirmative Claims outlined above, given the extraordinary failure

and refusal of the Obligors (together with the cumulative effect thereof relating to other obligors)

to pay their obligations to the Debtor, the Debtor was forced into a distressed financial situation

and constrained to reorganize via an orderly liquidation, in order to protect, preserve and maximize

the value of the Debtor’s assets—essentially, the Affirmative Claims—for the benefit of the

Debtor’s estate and its creditors. It is the monetary recoveries to be achieved via the remaining

Affirmative Claims, seeking damages in excess of $95.5 million (plus interest), which form the

basis for the proposed Plan and the Liquidating Trust.

E.      Retention of Professionals

        As of the Filing Date, the Debtor employed LaMonica Herbst & Maniscalco, LLP

(“LHM”) as general bankruptcy counsel to the Debtor. By Order dated January 7, 2019, the

Bankruptcy Court authorized the Debtor’s employment of LHM.

        As of the Filing Date, the Debtor employed Grassi & Co. (“Grassi”) as financial advisor to

the Debtor. By Order dated January 8, 2019, the Bankruptcy Court authorized the Debtor’s

employment of Grassi.




13
   Pursuant to Stipulation and Order [Docket No. 342], the Court approved legal fees and expenses of Greenbaum to
date have been and shall be paid by Zurich (which shall increase Zurich’s secured claim), and upon any affirmative
recovery in the litigation, Zurich shall be reimbursed for such professional fees and expenses paid.


                                                       14
     18-13968-lgb          Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                Main Document
                                                       Pg 19 of 45




       As of the Filing Date, the Debtor employed Schiff Hardin LLP (“Schiff”) in connection

with the Enexio Arbitration. By Order dated December 21, 2018, the Bankruptcy Court authorized

the Debtor’s employment of Schiff as special construction litigation counsel to the Debtor.

       As of the Filing Date, the Debtor employed Peckar & Abramson, P.C. (“P&A”) in

connection with the PSEG Litigation. By Order dated January 7, 2019, the Bankruptcy Court

authorized the Debtor’s employment of P&A as special construction litigation counsel to the

Debtor.

       As of the Filing Date, the Debtor employed Shipman & Goodwin LLP (“S&G”) in

connection with the Enexio Arbitration. By Order dated January 8, 2019, the Bankruptcy Court

authorized the Debtor’s employment of S&G as special Connecticut construction litigation counsel

to the Debtor.

       As of the Filing Date, the Debtor employed Cullen and Dykman LLP (“C&D”) in

connection with the DEP claims. By Order dated January 16, 2019, the Bankruptcy Court

authorized the Debtor’s employment of C&D as special construction litigation counsel to the

Debtor.

       By Order of the Court dated November 21, 2019, the Bankruptcy Court authorized the

Debtor’s employment of Greenbaum Rowe Smith Davis LLP as special litigation counsel to the

Debtor, effective November 14, 2019, in connection with the IK Adversary Proceeding.

F.     Claims Bar Date

       By the Bar Date Order, the Bankruptcy Court fixed April 15, 2019 as the Bar Date, which

is the date by which creditors must have filed a proof of claim (“Proof of Claim”) in this case.

Accordingly, any Creditor having filed a Proof of Claim with the Bankruptcy Court on or before

the Bar Date, and whose Claim is deemed an Allowed Claim, will receive payment, if any, in

                                               15
     18-13968-lgb               Doc 519      Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                         Pg 20 of 45




accordance with the terms of the Plan and the Liquidating Trust. In accordance with the Bar Date

Order, any Creditor who failed to file a Proof of Claim on or before the Bar Date, i.e. April 15,

2019, which is not listed on the Debtor’s Schedules or is listed as “disputed,” “contingent” or

“unliquidated” on the Debtor’s Schedules, will not be treated as a creditor for the purposes of

voting and receiving a distribution under the Plan (and/or Liquidating Trust) in this case.

                                                 IV

                                  THE PLAN OF LIQUIDATION

A.     Explanation of Chapter 11

       Chapter 11 is the principal reorganization chapter of the Bankruptcy Code. Under Chapter

11, a debtor seeks to reorganize its business and financial affairs. A debtor may also liquidate its

assets and wind up its affairs in Chapter 11. The formulation and confirmation of a plan of

reorganization or liquidation is the principal purpose of a Chapter 11 case. A plan of liquidation

sets forth the means of satisfying the holders of claims against a Chapter 11 debtor. Chapter 11

does not require that each holder of a claim against a debtor vote in favor of a plan in order for the

Bankruptcy Court to approve a plan. If any class of claimants is “impaired” by a plan, the plan

must be accepted by at least one “impaired” class of claims. A claim that will not be repaid in full,

or a Claimant whose legal rights are altered, or an interest that is adversely affected, are deemed

“impaired.”

       The holder of an impaired claim is entitled to vote to accept or reject the plan if the claim

has been allowed under § 502 of the Bankruptcy Code, or temporarily allowed for voting purposes

under Rule 3018 of the Federal Rules of Bankruptcy Procedure. Acceptance by a particular class

must be by a majority in number and two-thirds (2/3) of the dollar amount of the total claims

actually voting in the class.

                                                 16
     18-13968-lgb           Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                  Main Document
                                                         Pg 21 of 45




B.     Claims

       Pursuant to the Bar Date Order, any creditor who failed to file a proof of Claim on or before

the Bar Date and was not listed on the Schedules, or was listed as “disputed,” “contingent” or

“unliquidated”, cannot be treated as a creditor with respect to such Claim for purposes of voting

on and receiving a Distribution under the Plan (or the Liquidating Trust) in this case.

       All Proofs of Claim filed in this case have been preliminarily reviewed, and to the extent

necessary, the Debtor and/or the Liquidating Trustee will further review such claims and file

objections to certain filed claims. The Bankruptcy Court will retain jurisdiction to adjudicate

objections to claims brought by the Debtor and/or the Liquidating Trustee, including any

settlements or compromises of such claims. The Debtor reserves all of its and the Liquidating

Trustee’s rights to object to Claims.

       The figures and information set forth below represent the Debtor’s best estimate of the total

amount of Allowed Claims in the case. These estimates have been developed by the Debtor based

upon (i) an analysis of its books and records; and (ii) filed proofs of claim. By Order of the

Bankruptcy Court, April 15, 2019 was set as the last date for filing Proofs of Claim with the Clerk

of the Bankruptcy Court. There can be no assurance that the amount of Claims that may be filed

and allowed by the Bankruptcy Court will not exceed the amounts set forth or described herein.

Nothing set forth in these schedules shall be deemed an admission by the Debtor as to the existence,

validity, priority or amount of any claim asserted against the Debtor. The Debtor fully reserves its

right to object to claims, and certain claims are in and subject to dispute.

C.     Classes Of Claims or Interests


                                        Unclassified Claims


                                                 17
     18-13968-lgb               Doc 519            Filed 04/19/21 Entered 04/19/21 15:29:17                         Main Document
                                                               Pg 22 of 45




        1.       Administrative Expenses: Allowed Administrative Expense Claims are claims

against the estate for any costs or expenses incurred during the Chapter 11 case that are allowed

and entitled to priority under §§ 503(b) and 507(a)(2) of the Bankruptcy Code, including, but not

limited to, all actual and necessary expenses of preserving the estate, and all allowances of

compensation or reimbursement of expenses of professionals retained by the Debtor to the extent

permitted by the Bankruptcy Court. Administrative expense claims incurred in the ordinary course

of the Debtor’s business operations are current, and such ongoing expenses will be paid in

accordance with one or more approved budgets (see Exhibit 3 projections).

        The remaining DIP loan obligations owed to Zurich, in the amount of $250,000, plus

applicable interest, legal fees and expenses, are also administrative expenses of the Debtor’s estate.

        As indicated above, Administrative Claims include claims of the Debtor’s Professionals,

approved by Order of the Bankruptcy Court, which have assisted in the administration of this case.

This sum includes the fees and expenses of professionals retained pursuant to Orders of the

Bankruptcy Court: Debtor’s counsel, Debtor’s various special counsel, and the Debtor’s financial

advisor. Professional fees and expenses (a) previously paid, (b) awarded and remaining to be paid,

(c) already incurred, and (d) anticipated to be incurred going forward in this case are set forth in

Exhibit 4. 14




14
    In accordance with the Court approved employment Orders entered in this case, certain professional fees are
contingency fee-based, while others are hourly. See Exhibit 4.

Certain Debtor’s Professional fees have been awarded on an interim basis by the Court by Order dated April 30,
2020 [Docket No. 411] and remain unpaid. Prior to the Confirmation Date of the Plan, Court approved fees and
expenses shall be paid based upon Available Funds. On and after the Effective Date of the Plan, professional fees
incurred shall be paid in accordance with the Liquidating Trust.

                                                        18
     18-13968-lgb              Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                         Main Document
                                                            Pg 23 of 45




        2.      Fees and Expenses of United States Trustee: The Liquidating Trustee shall pay all

statutory quarterly fees and any applicable interest due to the Office of the United States Trustee

that come due through and including the date of the earlier of the entry of a final decree closing

this Chapter 11 proceeding, or dismissal or conversion of this case. The total fees that will be

incurred and owed to the United States Trustee are unknown at this time and based upon quarterly

disbursements made by the Debtor.

        3.      Priority Tax Claims: Allowed Priority Tax Claims of governmental units that are

entitled to priority in payment over Allowed Unsecured Claims pursuant to section 507(a)(8) of

the Bankruptcy Code. Priority tax claims owed to various city and state taxing authorities 15 are in

the approximate aggregate sum of $722,000.

                                            Classified Claims

        Class 1 Claims – Construction Trust Fund, Equitably Subrogated and/or Equivalent

Claims: Class 1 Claims consist of the Allowed Construction Trust Fund, Equitably Subrogated

and/or Equivalent Claims of unpaid subcontractors, suppliers and/or materialmen, exclusively in

relation to the particular construction projectsproject(s) of the Debtor on which such claimants

worked, including without limitation, such equitably subrogated Claims of sureties Zurich and/or

Chubb, to the extent such above unpaid subcontractors, suppliers and/or materialmen have been

paid by such sureties of the Debtor, respectively. With respect to Zurich, this class of claims




15
   State of Connecticut Department of Labor; Connecticut Department of Revenue Services; New Jersey Department
of Labor and Workforce Development; State of New Jersey Division of Taxation Bankruptcy Section; City of New
York Department of Taxation and Finance; New York State Department of Labor; New York State Department of
Taxation & Finance; ODJFS – Tax Appeals (Ohio Department of Job & Family Services); and Pennsylvania
Department of Revenue.


                                                     19
     18-13968-lgb                Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                           Main Document
                                                                 Pg 24 of 45




includes such rights of Zurich, pursuant to Final Order Pursuant to 11 U.S.C. §§ 105(a), 361, 362

and 364 of the Bankruptcy Code Authorizing Post-Petition Secured Financing From Zurich

American Insurance Company (the “DIP Order”) [Docket No. 159], and the Debtor in Possession

Loan Agreement and Joint Prosecution Agreement (the “DIP Loan Agreement”) approved thereby,

which provides in Section 24 thereof, as consented to by the Secured Banks (defined as Secured

Creditors in the Loan Agreement), for the subordination of the liens or interests of the Secured

Banks to the Claims of such unpaid subcontractors, suppliers and/or materialmen and/or to Zurich

as assignee or subrogee of such claimants, relating to the PSEG litigation and claim proceeds.

         Class 1 Claims are in the approximate aggregate sum of up to $16.46 million. There is

substantial duplication of Class 1 Claims with Class 2 and/or Class 4 Claims, which will be

reviewed, reconciled and resolved by the Debtor and/or the Liquidating Trustee as part of the

claims allowance and disallowance process. The Debtor disputes certain claims in Class 1 and

expressly reserves its right to object to such claims as part of the claims allowance and

disallowance process.

         Class 2 Claims – Secured Claims: Class 2 Claims consist of the Allowed Secured Claims,

in accordance with their respective lien priorities 16 and to the extent of the value of the subject

collateral, of:




16
    In accordance with the Cash Collateral Order [Docket No. 160], and except for the priming lien granted to
Zurich, and the subordination of the liens or interests of the Secured Banks to the Claims of unpaid subcontractors,
suppliers and/or materialmen, and/or Zurich as assignee or subrogee of such claimants, relating to the PSEG
litigation and claim proceeds, as consented to by the Secured Banks in the DIP Order and Loan Agreement, the
relative priorities among the secured creditors in Class 2 have not been formally determined or reduced to a Court
order, and all rights of such creditors have been expressly reserved concerning such priorities; the Debtor does not,
by this Disclosure Statement and the Plan (except for the priming lien of Zurich and subordination recited above)
assert an official position as to the respective lien priorities among the secured creditors.
                                                          20
    18-13968-lgb            Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                   Main Document
                                                         Pg 25 of 45




              Class 2(a): (i) Zurich, pursuant to its senior priming security interest and lien under

       the DIP loan, in the remaining sum of $250,000.00, plus applicable interest, legal fees and

       expenses; and (ii) Zurich (non-priming secured claim) in the approximate sum of $10.35

       million;

              Class 2(b): the Secured Banks (Valley and HSBC, as defined in the Plan),

       pursuant to an intercreditor agreement, in the approximate aggregate sum of $7.6 million,

       plus interest and legal fees, as applicable;

              Class 2(c): the Internal Revenue Service (the “IRS”), which holds a secured tax

       claim (“Secured Tax Claim”), in the approximate sum of $14.6 million;

              Class 2(d): New York State Department of Taxation and Finance, which holds a

       Secured Tax Claim, in the approximate aggregate sum of $329,000; and

              Class 2(e): New Jersey Department of Labor (“NJDOL”), which holds a Secured

       Tax Claim, in the approximate sum of $153,000.

       Class 2 Claims as filed and based upon reconciliation to date are in the approximate

aggregate sum of $33.4 million. There is substantial duplication of Class 2 Claims with Class 1

Claims, which will be reviewed, reconciled and resolved by the Debtor and/or the Liquidating

Trustee as part of the claims allowance and disallowance process.




                                                 21
       18-13968-lgb                Doc 519               Filed 04/19/21 Entered 04/19/21 15:29:17                           Main Document
                                                                     Pg 26 of 45




           Class 3 Claim - Priority (Non-Tax) Claims: Class 3 Claims consist of the Allowed Priority

Claims 17 of various unions relating to claims for employee benefits. Class 3 Claims as filed are in

the approximate aggregate sum of $850,000. 18

           Class 4 Claims – General Unsecured Claims: Class 4 Claims consist of Allowed General

Unsecured Claims. General unsecured pre-petition claims as filed against the Debtor’s estate are

in the approximate aggregate sum of $133 million (which includes one or more substantial

unliquidated claims) 19.

           Class 5 Interests – Class 5 Interests consist of the shareholder interests of the Debtor.

D.         Treatment of Allowed Claims

           Allowed Administrative Expense Claims

           Administrative Expense Claims are unimpaired. Administrative claims of the Debtor’s

estate incurred in the ordinary course of the wind down of its business shall be paid in full, from

Available Funds 20 (which includes cash on hand), on or as soon as practicable after the Effective




17
     No priority wage claims exist against the Debtor.
18
   The Debtor disputes the predominant majority in dollar amount of these such claims (based upon lack of statutory
priority basis), which will be further reviewed and resolved by the Debtor as part of the claims allowance and
disallowance process.
19
    The Debtor disputes the overwhelming majority in dollar amount of these such claims (based upon duplication,
overlap with other claims, unliquidated claims, and the availability of insurance), which will be reviewed and resolved
by the Debtor as part of the claims allowance and disallowance process. In particular, the filed unliquidated claim of
Chubb, one of the Debtor’s sureties, is in the approximate amount of $105 million, which represents the full face value
of the penal sums of its surety bonds issued on behalf of the Debtor. To date, other than Chubb’s Class 1 Claim in the
approximate sum of $312100,000, no other such claims of Chubb are owed by the Debtor (except for asserted legal
fees and expenses).

20
  “Available Funds”, as defined in the Plan, mean(s) the gross proceeds from all sources, including without limitation,
(a) cash on hand and/or funds on deposit, (b) proceeds of accounts receivable, (c) proceeds from causes of action,
including the Affirmative Claims, (d) the sale and/or liquidation of personal property, (e) insurance refunds, (f) tax
refunds, and (g) any other funds received by the Debtor to which it is legally entitled, all of the foregoing of which
include the Debtor’s receipt of such funds by settlement and/or litigation, less, and subject to, approved carve outs for

                                                           22
     18-13968-lgb               Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                            Main Document
                                                                Pg 27 of 45




Date, within ordinary business terms, or as otherwise agreed with such creditor. It is anticipated

that the Liquidating Trust will incur and pay such claims, subject to one or more budgets

approved by the Secured Parties (as defined in the Plan) (see Exhibit 3).

        This class of claims also includes the outstanding principal amount of $250,000.00 (plus

applicable interest, legal fees and expenses) owed to Zurich under the DIP Loan Agreement, and

the rights of Zurich, pursuant to: (i) Final Order Pursuant to 11 U.S.C. §§ 105(a), 361, 362 and

364 of the Bankruptcy Code Authorizing Post-Petition Secured Financing from Zurich American

Insurance Company [Docket No. 159] (and any Order amending same); and (ii) Stipulation and

Order Pursuant to 11 U.S.C. §§ 361 and 363, for Entry of Final Order (I) Authorizing the Debtor

to Use Cash Collateral, (II) Granting Adequate Protection to HSBC Bank USA, National

Association, Valley National Bank, and the Internal Revenue Service and (III) Granting Related

Relief [Docket No. 160] (and any Order amending same) (the “Cash Collateral Order”). Zurich

has agreed to be paid its outstanding DIP loan obligations as soon as practicable after receipt of

the recovery from the PSEG Affirmative Claim.

        As for the fees and expenses of the Debtor’s Professionals serving in this case, consisting

of the Debtor’s general bankruptcy counsel and financial advisor, incurred prior to confirmation

of the Plan, such Court approved fees and expenses will be paid, as agreed upon by such




Professional Fees, costs, U.S. Trustee fees, and operational expenses, in accordance with one or more Court Orders,
and excluding any funds received in accordance with further DIP loan and/or exit financing earmarked for a particular
purpose (and in connection with such financing any surplus of such funds shall be returned to the lender).




                                                        23
     18-13968-lgb                 Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                             Main Document
                                                                  Pg 28 of 45




professionals and the Secured Creditors, from Available Funds, as they are or become available,

which include but are not limited to proceeds realized from the Affirmative Claims.

         United States Trustee Claims

         The United States Trustee claims are unimpaired. The Liquidating Trustee will pay all

statutory fees and applicable interest due to the Office of the United States Trustee that come due

through and including the earlier of the date of the entry of a final decree closing this Chapter 11

proceeding, or dismissal or conversion of this case.

         Priority Tax Claims

         Priority Tax Claims are unimpaired.impaired as agreed upon with such Claimants. 21 On

the Effective Date, or as soon as reasonably practicable after receipt of the recoveries from any

claims of the estate, including without limitation, the Affirmative Claims, subject to and in

accordance with the Liquidating Trust, from and to the extent of Available Funds, each Holder of

an Allowed Priority Tax Claim of a governmental unit, as has been agreed (as authorized pursuant

to Section 1129(a)(9)(C)) with each such creditor, 22 shall receive payment, including applicable




21
  State of New Jersey, Division of Taxation has not yet agreed to the proposed treatment of priority tax claims in
the Plan (and as set forth herein), and asserts that its acceptance of such treatment is a matter to be considered for
confirmation of the Plan. Regarding the Pennsylvania Department of Revenue (the “PDR”), the Debtor, through
counsel, has been unable to finalize communications with the PDR concerning the proposed plan treatment of its
priority tax claim despite numerous attempts (likely due to the pandemic). The PDR priority claim is de minimis
($17,436.75).


22
  State of New Jersey, Division of Taxation has not yet agreed to the proposed treatment of priority tax claims in
the Plan (and as set forth herein), and asserts that such treatment is a matter to be considered for confirmation of the
Plan. Regarding the Pennsylvania Department of Revenue (the “PDR”), the Debtor, through counsel, has been
unable to finalize communications with the PDR concerning the proposed plan treatment of its priority tax claim
despite numerous attempts (likely due to the pandemic). The PDR priority claim is de minimis ($17,436.75).

                                                           24
     18-13968-lgb                Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                   Main Document
                                                                 Pg 29 of 45




interest, 23 on account of such Allowed Priority Tax Claim, in accordance with the priorities under

the Bankruptcy Code, after payment in full of Allowed Class 1 Claims, Allowed Class 2 Claims,

Allowed Administrative Expense Claims, and Allowed Class 3 Claims, except as otherwise agreed

with the Holder of such Claims. Priority Tax Claims are impaired, and therefore Holders of

Priority Tax Claims are entitled to vote to accept or reject the Plan.

         Class 1 Claims – Construction Trust, Equitably Subrogated and/or Equivalent Claims

         Upon the Effective Date, the legal, equitable and contractual rights of a holder of an

Allowed Class 1 Claim will be reinstated and paid, from and after the Effective Date, in the

ordinary course of business, without acceleration based upon the filing of the Chapter 11 case, in

accordance with applicable non-bankruptcy law and such agreements and terms as existed as of

the Filing Date, which agreements will continue in full force and effect. To the extent the proceeds

from any construction project (or related Affirmative Claim litigation) are insufficient to pay all

Class 1 Claims with respect to such project, any unpaid Class 1 Claim with respect to such project

shall (a) be deemed to be a General Unsecured Claim and reclassified as such (except to the extent

that such claim may be part of Zurich’s secured claim), (b) become impaired, and (c) be paid in

accordance with the distribution to Class 4 Claimants. Class 1 Claims are unimpaired, and

therefore Class 1 is deemed to have voted to accept the Plan.

         Class 2 Claims – Secured Claims:

         On the Effective Date, or as soon as reasonably practicable after receipt of the recoveries

from any claims of the estate, including without limitation, the Affirmative Claims, subject to and




23
   Allowed Priority Tax Claims shall receive interest on such claims at the rate of interest under applicable
nonbankruptcy law, which is in effect as of the Confirmation Date.
                                                          25
     18-13968-lgb                Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                            Main Document
                                                                 Pg 30 of 45




in accordance with the Liquidating Trust, from and to the extent of Available Funds, each Holder

of an Allowed Class 2 Claim shall receive payment on account of such Allowed Class 2 Claim, in

accordance with the lien priorities under the Bankruptcy Code and applicable non-bankruptcy law,

and to the extent of the value of such Holder’s collateral 24, after payment in full of Allowed Class

1 Claims, subordinate and subject to approved carve outs 25, reserves and/or operating funds 26

including for (i) U.S. Trustee fees and (ii) the Liquidating Trustee for fees and expenses (including

any of his Professionals or employees as set forth herein) in connection with the Liquidating Trust,

except as otherwise agreed with the Holder of such Claims. Liens held by Holders of Allowed

Class 2 Claims (to the extent of the value of such Holder’s collateral) shall be retained and remain

in effect until paid in full. Further, payment of Allowed Secured Tax Claims shall include

applicable interest 27 in accordance with Sections 1129(a)(9)(D) and 1129(a)(9)(C) of the

Bankruptcy Code. Class 2 Claims are impaired, and therefore Holders of Class 2 Claims are

entitled to vote to accept or reject the Plan.

         Class 3 Claims –Priority (Non-Tax) Claims:

         On the Effective Date, or as soon as reasonably practicable after receipt of the recoveries

from any claims of the estate, including without limitation, the Affirmative Claims, subject to and




24
   Class 2 Claimants each have asserted secured liens and security interests in the assets of the Debtor, which, as
described more fully herein, essentially comprise the Affirmative Claims.
25
   In accordance with the Cash Collateral Order, the carve out applies to the secured claims and security interests of
the Secured Parties (as defined in the Plan; the Secured Banks, Zurich and the IRS).
26
   Operating funds shall be used in accordance with one or more cash collateral Orders approved by the Bankruptcy
Court, or as otherwise agreed and extended in writing among the Secured Parties, in accordance with one or more
approved budgets without the necessity of further Bankruptcy Court Order.
27
   Allowed Secured Tax Claims shall receive interest on such claims at the rate of interest under applicable
nonbankruptcy law, which is in effect as of the Confirmation Date.

                                                          26
     18-13968-lgb                Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                         Main Document
                                                                 Pg 31 of 45




in accordance with the Liquidating Trust, from and to the extent of Available Funds, each Holder

of an Allowed Class 3 Claim, as has been agreed with each such creditor, shall receive payment,

including applicable interest, 28 on account of such Allowed Class 3 Claim, in accordance with the

priorities under the Bankruptcy Code, after payment in full of Allowed Class 1 Claims, Allowed

Class 2 Claims, and Allowed Administrative Expense Claims, except as otherwise agreed with the

Holder of such Claims. Class 3 Claims are impaired, and therefore Holders of Class 3 Claims are

entitled to vote to accept or reject the Plan.

         Class 4 Claims – General Unsecured Claims:

         On the Effective Date, or as soon as reasonably practicable after receipt from the recoveries

from any claims of the estate, including without limitation, the Affirmative Claims, and after the

date upon which all objections to Class 4 General Unsecured Claims have been resolved or

adjudicated by the Bankruptcy Court, subject to and in accordance with the Liquidating Trust,

from and to the extent of Available Funds, each Holder of an Allowed Class 4 Claim shall receive

payment on account of its Allowed General Unsecured Claim in the amount of its Pro Rata share

of Available Funds, after payment in full of Allowed Class 1 Claims, Allowed Class 2 Claims,

Allowed Administrative Expense Claims, Allowed Class 3 Claims, and Allowed Priority Tax

Claims, except as otherwise agreed with the Holder of such Claims, and subordinate and subject

to approved carve outs, reserves and/or operating funds, 29 including for (i) the U.S. Trustee fees




28
  Allowed Priority Claims shall receive interest on such claims at the rate of interest under applicable
nonbankruptcy law, which is in effect as of the Confirmation Date.
29
   In accordance with the Cash Collateral Order, the Debtor is authorized to use cash collateral in accordance with
one or more budget(s) approved by the secured creditors.


                                                          27
    18-13968-lgb            Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                        Pg 32 of 45




and (ii) the Liquidating Trustee for fees and expenses (including any of his Professionals or

employees as set forth herein) in connection with the Liquidating Trust. Class 4 Claims are

impaired, and therefore Holders of Class 4 Claims are entitled to vote to accept or reject the Plan.

       Class 5 – Interests: Class 5 Interests consist of the shares of the Debtor held by Kenneth

A. Durr, Robert Durr, Jr., Frank Heidinger and Robert Durr, Sr. The foregoing shareholders shall

not retain their Class 5 Interests under the Plan. On the Effective Date, the Class 5 Interests shall

be transferred to Kenneth A. Durr solely in his capacity as Liquidating Trustee. Class 5 Interests

will only receive Pro Rata Distributions under the Plan and/or the Liquidating Trust, in the event

that all senior classes of Allowed Claims have been paid in full. In such event such Pro Rata

Distributions shall be paid as soon as reasonably practicable after receipt from the recoveries from

any claims of the estate, including without limitation, the Affirmative Claims, subject to and in

accordance with the Liquidating Trust, from and to the extent of Available Funds. Pursuant to

Section 1126(g) of the Bankruptcy Code, Class 5 Interests are deemed to have rejected the Plan.



       The timing and amount of Distributions to be made under the Plan and the

Liquidating Trust cannot be known at this time, as such Distributions are contingent upon

the recoveries under the Affirmative Claims.



                                                 V

                             IMPLEMENTATION OF THE PLAN


       Distributions to Allowed Claimants under the Plan will be funded from the Available

Funds, which predominantly include and consist of the recoveries to be realized from the

Affirmative Claims as prosecuted by the Liquidating Trust. The Liquidating Trustee selected by
                                             28
     18-13968-lgb                  Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                                 Main Document
                                                                   Pg 33 of 45




the Debtor is Kenneth A. Durr (“Durr”), the President of the Debtor. The Liquidating Trustee will

implement the Plan through the Liquidating Trust and the Liquidating Trust Agreement. 30 The

Liquidating Trustee will continue with the (a) limited wind down operations, if any; and (b)

prosecution of the Affirmative Claims, as well as any other claims 31 if beneficial to the Debtor’s

estate.

          As reflected in the Second Stipulation and Order Amending and Modifying Cash Collateral

Stipulation and Final Order, and the successive extensions of the Debtor’s use of cash collateral

the authorized by the Secured Parties in accordance with approved budgets, the Debtor presently

has use of funds for continued operations and litigation claim support through October 2021.

          It is the recoveries on the Affirmative Claims that form the crux of the Debtor’s Plan to

make and maximize distributions to the Debtor’s creditors.




30
   As set forth in the Plan, the Liquidating Trust and the Liquidating Trust Agreement, the Liquidating Trustee and
his employees shall (a) provide services relating to the Liquidating Trust and the limited operations in connection
therewith and support for the prosecution of the Affirmative Claims, and (b) receive compensation therefor, in
accordance with one or more cash collateral budgets approved by Bankruptcy Court Order and/or as agreed in writing
by the Secured Parties.

31
   The Debtor is presently pursuing its affirmative claim against SofRock International, Inc. in an amount that
exceeds $2.0 million.

   Moreover, with respect to potential preference claims of the Debtor’s estate, no viable claims exist which would
result in a return to creditors due to the defenses of the creditors, most especially, the fact that certain limited payments
made by the Debtor within the 90 day period prior to the Filing Date were paid to subcontractors, suppliers and/or
materialmen, and therefore were paid from construction trust funds, which were not property of the estate.
Accordingly, the payments made fail the prima facie elements of section 547 of the Bankruptcy Code.


                                                            29
    18-13968-lgb             Doc 519       Filed 04/19/21 Entered 04/19/21 15:29:17                  Main Document
                                                       Pg 34 of 45




                                               VI

                                         FEASIBILITY

        The Plan formulated by the Debtor presents the best method for the highest level of

recovery on Claims. The continued prosecution of the Affirmative Claims, until disposition,

whether by adjudication or settlement, as spearheaded by Durr, will provide the highest return to

creditors.   Proper claim support by the Debtor’s limited, but vital, staff, as managed and

coordinated by Durr, will promote the most effective prosecution of the Affirmative Claims, and

therefore the ultimate monetary recoveries thereon. As indicated herein, with respect to the

Debtor’s extremely valuable PSEG and DEP Affirmative Claims, such claims are being prosecuted

by special counsel under contingency fee arrangements.

        The Liquidating Trustee will make distributions to allowed creditors in accordance with

the requirements of the absolute priority rulePlan and the Liquidating Trust, which distributes

funds based upon Available Funds.

                                               VII

             CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN
                    AND THE EFFECTIVE DATE OF THE PLAN


        In order for the PlanEffective Date to be confirmedoccur, the following conditions must be

fully satisfied or waived:

               (a)     the Confirmation Order must be entered by the Bankruptcy Court and be a

                       Final Order, which such Order approves the Plan and the Liquidating Trust.

               (b)     The Liquidating Trustee has accepted, in writing, the terms of his service

                       and compensation, and such terms shall have been approved by the

                       Bankruptcy Court in the Confirmation Order; and

                                               30
     18-13968-lgb          Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                  Main Document
                                                        Pg 35 of 45




               (c)    The Liquidating Trust has been established.

                                               VIII

                                            VOTING

       Under the Plan, Priority Tax Creditors and creditors in Classes 2, 3 and 4 are impaired and

entitled to vote. To be counted for voting purposes, ballots for the acceptance or rejection of the

Plan must be received by the deadline set by the Bankruptcy Court, at Debtor’s counsel’s office,

LaMonica Herbst & Maniscalco, LLP, 3305 Jerusalem Avenue, Wantagh, New York 11793, Attn:

Adam P. Wofse, Esq.

                                                IX

                 REQUIREMENT FOR CONFIRMATION OF THE PLAN

A.     Confirmation Hearing

       The Bankruptcy Code requires that the Bankruptcy Court, after notice, hold a hearing to

consider confirmation of the Plan. The confirmation hearing (the “Confirmation Hearing”) shall

be scheduled by the Bankruptcy Court to be held before the Honorable Lisa G. Beckerman, in

Courtroom 601, in the United States Bankruptcy Court, Southern District of New York, One

Bowling Green, New York, New York 10004-1408. The Confirmation Hearing may be adjourned

from time to time by the Bankruptcy Court without further notice except for an announcement

made at the Confirmation Hearing.

B.     Objections to Confirmation

       The Bankruptcy Court will direct that objections, if any, to Confirmation of the Plan be in

writing, filed with the Bankruptcy Court with a courtesy copy to chambers of the Honorable Lisa

G. Beckerman, with proof of service, and that such objections be served on or before such date as

set forth in an additional notice or Order of the Bankruptcy Court. Objections must be served upon


                                                31
     18-13968-lgb           Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                        Pg 36 of 45




(i) counsel to the Debtor, LaMonica Herbst & Maniscalco, LLP, 3305 Jerusalem Avenue,

Wantagh, New York, 11793, Attention: Adam P. Wofse, Esq.; and (ii) the Office of the United

States Trustee, U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York, New York

10014, Attention: Andrew D. Velez-Rivera, Esq. Objections to confirmation of the Plan are

governed by Bankruptcy Rule 9014.

C.     Consensual Acceptance of the Plan

       Section 1129 establishes the requirements for confirmation of a Chapter 11 plan. The

requirements are numerous and differ depending on whether or not confirmation is consensual. If

consensual confirmation is sought because all classes have accepted the plan, Section 1129(a)

governs. Classes of Claims that are not impaired under the Plan are deemed to have accepted the

Plan. Under the Plan, Priority Tax Claimants and Classes 2, 3 and 4 are impaired, and as a result,

such Classes are entitled to vote. However, in this case, by virtue of Class 5 having been deemed

to have rejected the Plan, the Debtor will therefore seek confirmation of the Plan via cramdown.

See Cramdown Section E below.

D.     Confirmation of Plan

       In order to confirm the Plan, the Bankruptcy Code requires that the Bankruptcy Court make

a series of determinations concerning the Plan, including: (i) that the Plan has classified Claims in

a permissible manner; (ii) that the contents of the Plan comply with the technical requirements of

the Bankruptcy Code; (iii) that the Plan has been proposed in good faith; and (iv) that disclosures

concerning the Plan have been made which are adequate and include information concerning all

payments made or promised in connection with the Plan and the Chapter 11 case. The Debtor

believes that all of these conditions have been or will be met.




                                                 32
     18-13968-lgb            Doc 519        Filed 04/19/21 Entered 04/19/21 15:29:17                   Main Document
                                                        Pg 37 of 45




E.     Cramdown

       For non-consensual confirmation or “cramdown” under Section 1129(b), the Debtor must

meet all of the requirements contained in Section 1129(a), except paragraph (8) of Section

1129(a)—that each class of claims or interests must accept the plan (a given class that is

unimpaired is deemed to have accepted the plan). In addition, the Debtor must show that the plan

does not unfairly discriminate against any dissenting classes, and that the treatment of the

dissenting classes is fair and equitable.

       Given that Class 5 is already deemed to have rejected the Plan, the Debtor seeks voting

from its impaired classes in order to establish at least one impaired class that votes to accept the

Plan, and as such, the Debtor will seek to confirm the Plan by utilizing the cram-down provision

set forth in §1129(b) of the Bankruptcy Code.

                                                 X

                       EFFECT OF CONFIRMATION; INJUNCTION

A.     Effect of Confirmation

       On the Confirmation Date, the terms of this Plan bind all holders of all Claims against the

Debtor, whether or not such holders accept this Plan.

B.     Injunction

       EffectiveExcept as otherwise expressly provided in the Plan or for distributions required

to be paid or delivered pursuant to the Plan or the Confirmation Order, effective on the

Confirmation Date, all Persons or entities who have held, hold, or may hold Claims against the

Debtor or its assets are permanently enjoined from taking any of the following actions on account

of such Claims: (a) commencing or continuing in any manner any action or other proceeding on

account of such Claims against any assets or property of the Debtor’s estate or the Liquidating

                                                33
     18-13968-lgb                Doc 519             Filed 04/19/21 Entered 04/19/21 15:29:17                         Main Document
                                                                 Pg 38 of 45




Trust, or property that is to be distributed under the Plan, the Liquidating Trust and/or Liquidating

Trust Agreement or; (b) enforcing, attaching, collecting or recovering in any manner any

judgment, award, decree, or order against any assets or property of the Debtor’s estate or the

Liquidating Trust, or property to be distributed to creditors or claimants under the Plan, the

Liquidating Trust and/or the Liquidating Trust Agreement, except as otherwise provided in the

Lift Stay Order (which shall not be superseded by the Confirmation Order). For clarity, however,

by virtue of PSEG having failed to file a claim against the Debtor in this case, in accordance with

the Bar Date Order, PSEG is barred from voting on the Chapter 11 Plan and receiving any

distribution in this case, and shall be subject to subpart (b) of the foregoing injunction to the extent

not inconsistent with the exercise of any setoff rights.

C.       Exculpation

         The Exculpated Parties 32 shall be exculpated to the extent permitted by and in accordance

with Section 1125(e) of the Bankruptcy Code.               Nothing in this section shall (i) be construed as a

release of such person’s fraud, gross negligence, malpractice or willful misconduct with respect to

the matters set forth in this section, (ii) limit the liability of the Debtor’s professionals to their

respective clients pursuant to DR 6-102 of the Code of Professional Responsibility, or (iii) release

any person from any obligations as guarantor or indemnitor regarding any debt owed by, or claim

against, the Debtor.




32
   “Exculpated Parties”, as defined in the Plan, means the Debtor and any current or former agent, representative,
attorney, accountant, financial advisor, other professional or employee, officer or director of the Debtor, and the
Liquidating Trustee and any professional or employee of the Liquidating Trustee, but only if and to the extent, in
each case, such party served in such capacity on or after the Filing Date, and only in such capacity.
                                                         34
     18-13968-lgb           Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                        Pg 39 of 45




                                                 XI

             ALTERNATIVES TO THE PLAN AND OTHER CONSIDERATIONS

A.     Alternatives to the Plan

       The Debtor believes that the Plan provides creditors with the earliest and greatest possible

value that can be realized on their respective Claims. The principal alternatives to confirmation of

the Plan are: (i) dismissal of the case, or (ii) conversion of the case to one under Chapter 7 of the

Bankruptcy Code.

       (i)     Dismissal

       A dismissal of this case would lead to the immediate cessation of (a) all work on the

Debtor’s remaining ongoing project, and (b) the orderly wind down of the Debtor’s operations. A

multitude of chaotic and expensive adverse creditor actions, including lawsuits, would ensue or

resume. Further, the Debtor’s employees, who are diligently working alongside special counsel

for the labor and fact intensive prosecution of the PSEG Litigation and the DEP claims, would

likely terminate their employment immediately. In such event, the Debtor would have difficulty

in continuing to judiciously prosecute the Affirmative Claims, which would therefore likely result

in substantially less favorable dispositions of the Affirmative Claims. Essentially, a dismissal of

the case will result in the Debtor achieving drastically reduced recoveries concerning the

Affirmative Claims, to the detriment of creditors. As such, only a portion of the secured debt in

this case would receive a distribution, in the order of priority under the Bankruptcy Code and

applicable law, and thus, one or more secured creditors would be undersecured, with all junior

claims in the case receiving no distribution whatsoever.

       (ii)    Conversion to Chapter 7




                                                 35
    18-13968-lgb            Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                  Main Document
                                                         Pg 40 of 45




       The Debtor submits that a conversion to Chapter 7 would not be in the best interests of

creditors. As described in Section XI (B) below (“Best Interests of Unsecured Creditors”),

liquidation of the Debtor’s assets under Chapter 7 of the Bankruptcy Code would not generate a

greater distribution to creditors than proposed under the Plan. Under Chapter 7 of the Bankruptcy

Code, the appointment of a Chapter 7 trustee without the historical experience or knowledge of

the Debtor’s business and critical claim support as contributed by the Debtor’s employees,

especially relating to the Affirmative Claims, would likely result in a greatly diminished recovery

to creditors. Specifically, a Chapter 7 Trustee would likely settle the remaining Affirmative

Claims at substantially reduced rates, because of the time, effort and resources of the estate which

would have to be utilized and expended over a protracted period to reach a disposition of the

Affirmative Claims. Further, the secured creditors would be compelled to grant the Chapter 7

Trustee and his professionals a carve out from their liens in order for the Trustee to prosecute the

Affirmative Claims. Moreover, a conversion of the case to Chapter 7 is not sensible in that the

Debtor is already liquidating in an effective and orderly manner, and has been winding down over

an extended period of time. Moreover, the additional level of administrative costs incurred by a

Chapter 7 Trustee and its attorneys and accountants would be substantial, and would therefore

further eradicate the ability of creditors to receive payments on their claims.

       Similar to the dismissal analysis above, the only creditors that might benefit from

conversion would be one or more secured creditors—likely Zurich on its priming lien and the

Secured Banks on only a portion of their secured claims (thus undersecured)—with recoveries

failing to reach junior secured (thus essentially unsecured), priority and general unsecured

creditors. Whereas, under the Plan, more classes of creditors receive a distribution and in higher

amounts than would be possible in Chapter 7.

                                                 36
     18-13968-lgb           Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                        Pg 41 of 45




       Therefore, the Debtor believes that confirmation of the Plan is preferable to the alternatives

described above because the Plan maximizes the funds available for distribution to creditors.

B.     Best Interests of Unsecured Creditors

       Notwithstanding acceptance of the Plan by Classes of Claims, in order to confirm the Plan,

the Bankruptcy Court must independently determine that the Plan is in the best interests of all

Classes of Claims. The “best interests” test requires that the Bankruptcy Court find that the Plan

provides to each member of each impaired Class of Claims a recovery which has a present value

at least equal to the present value of the distribution which each such creditor would receive from

the Debtor if its assets were instead distributed by a Trustee under Chapter 7 of the Bankruptcy

Code. The Debtor believes that the Plan satisfies the “Best Interests Test” with respect to all

Classes of Claims since, the creditors will, in order of priority under the Bankruptcy Code, receive

payments under the Plan whereby more classes of creditors would receive recoveries, and of those

receiving recoveries, the most junior creditors would receive higher recoveries than they otherwise

would under a Chapter 7 liquidation.

       The cost of converting the case to one under Chapter 7 would include the fees of a Chapter

7 Trustee, as well as those of the Chapter 7 Trustee’s counsel and other professionals that may be

retained by the Chapter 7 Trustee, and unpaid expenses incurred by the Debtor during the Chapter

11 case (such as fees for attorneys and accountants). Assuming a carve out was even obtained by

a Chapter 7 Trustee, these claims, and such other claims as might arise in the liquidation or result

from the Debtor’s Chapter 11 case, would be paid from the Debtor’s assets before its assets would

be available to pay all classes of claims, with each higher class of claims having to be paid in full

before even reaching unsecured claims. As stated above, a Chapter 7 Trustee without the historical



                                                 37
      18-13968-lgb           Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                     Main Document
                                                          Pg 42 of 45




or technical knowledge and resources that are critical to the prosecution of the Affirmative Claims

typically would settle such claims at drastically reduced levels.

        Whereas, it is by virtue of the prudent and proper support and prosecution of the

Affirmative Claims that will result in the highest level of recoveries for the benefit of all creditors.

     THE DEBTOR BELIEVES THAT THE PLAN PROVIDES THE GREATEST POSSIBLE

RECOVERY ON ACCOUNT OF CLAIMS AND THAT CONFIRMATION OF THE PLAN IS

                          IN THE BEST INTERESTS OF CREDITORS

C.      Liquidation Analysis

        The Debtor believes that if the case was converted to Chapter 7, unsecured creditors would

receive no distribution at all. A liquidation of the Debtor would likely result in vastly reduced

settlements obtained in connection with the Affirmative Claims, which would likewise result in

only some senior secured creditors being paid in full, with the next junior secured creditor

receiving only a partial distribution, if any at all, on its claim. At such a reduced level of recovery,

all other junior creditors would receive no distribution whatsoever. Confirmation of the Debtor’s

Plan will provide the greatest return to more creditors and also avoid the additional layer of Chapter

7 Administrative Claims that must be paid if the case was converted to Chapter 7. Furthermore,

the Secured Parties have been actively involved in this case and the Debtor has extensively

conferred and will continue to confer with such creditors in an attempt to preserve and maximize

the Debtor’s assets and distributions thereof for all interested parties.

        The Debtor believes that confirmation of the Plan is preferable to the alternatives described

above because the Plan maximizes the value of property available for distribution to most Classes

of Claims. Accordingly, the Debtor submits that confirmation of the Plan, rather than the

alternatives described above, is in the best interests of creditors.

                                                  38
    18-13968-lgb            Doc 519          Filed 04/19/21 Entered 04/19/21 15:29:17                    Main Document
                                                         Pg 43 of 45




                                                 XII

                          RECOMMENDATION OF THE DEBTOR

       The Plan and this Disclosure Statement were drafted and submitted by the Debtor. As

such, the Debtor strongly supports this Plan and believes that Confirmation of the Plan provides

the creditors with the best possible recovery in the shortest possible time.

                                                XIII

                                ADDITIONAL INFORMATION

       Requests for information and additional copies of this Disclosure Statement, the Plan, and

any other materials or questions relating to the Plan and this Disclosure Statement should be

directed to Debtor’s counsel, LaMonica Herbst & Maniscalco, LLP, 3305 Jerusalem Avenue,

Wantagh, New York 11793, Attention: Adam P. Wofse, Esq., at (516) 826-6500, during regular

business hours.

                                                XIV

                                     TAX CONSEQUENCES

       The Debtor is not aware of any tax consequences which may result from the confirmation

of the Plan. Creditors should consult with their own tax advisor concerning any such tax related

implications. Creditors should consult with their tax advisor concerning (a) any deductions which

may be applicable to them as bad debt deductions, or (b) income tax implications based upon

forgiveness of debt, if applicable, based upon the provisions of the Debtor’s Plan.

       Pursuant to IRS Circular 230 Notice: To ensure compliance with IRS Circular 230, holders

of Claims are hereby notified that (a) any discussion of U.S. federal tax issues contained or referred

to in this Disclosure Statement is not intended or written to be used, and cannot be used, by holders

of Claims for the purpose of avoiding penalties that may be imposed on them under the Tax Code;

                                                 39
    18-13968-lgb            Doc 519         Filed 04/19/21 Entered 04/19/21 15:29:17                Main Document
                                                        Pg 44 of 45




(b) such discussion is written in connection with the promotion or marketing by the Debtor of the

transactions or matters addressed herein; and (c) holders of Claims should seek advice based upon

their particular circumstances from an independent tax advisor.

                                                XV

                                         CONCLUSION

       The Debtor believes the Plan is in the best interests of all Creditors.




                                                 40
    18-13968-lgb         Doc 519       Filed 04/19/21 Entered 04/19/21 15:29:17   Main Document
                                                   Pg 45 of 45




Dated: March 11,April ___, 2021
                                  LaMonica Herbst & Maniscalco, LLP
                                  Counsel to the Debtor

                           By:    /s/ Adam P. Wofse
                                  Adam P. Wofse, Esq.
                                  Gary F. Herbst, Esq.
                                  3305 Jerusalem Avenue, Suite 201
                                  Wantagh, New York 11793
                                  (516) 826-6500

Dated: March 11,April ___, 2021

                                  Durr Mechanical Construction, Inc., Debtor

                           By:    /s/ Kenneth A. Durr
                                  Kenneth A. Durr, President




                                           41
